Citation Nr: 0831601	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  06-18 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a bilateral foot 
condition, claimed as blistering of the feet, to include as 
due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1959 to 
February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal.  The veteran appealed that decision, and the case was 
referred to the Board for appellate review. 

The Board observes that the veteran's February 2005 notice of 
disagreement (NOD) also included the issue of entitlement to 
service connection for hypertension.  However, on his June 
2006 VA 9, the veteran only perfected his appeal for 
entitlement to service connection for a bilateral foot 
condition.  Therefore, because the veteran did not perfect 
his appeal for entitlement to service connection for 
hypertension, that issue is not properly before the Board and 
will not be considered in this decision.  In addition, on his 
June 2006 VA 9, the veteran stated that he also had blisters 
on his hands.  However, the veteran has not filed a claim for 
service connection for blisters on his hands.  Thus, this 
matter is referred to the RO for appropriate action.

A hearing was held in October 2007, at the Detroit RO, before 
David L. Wight, an Acting Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2007) and who is 
rendering the determination in this case.  A transcript of 
the testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).

In this case, the veteran is seeking service connection for a 
bilateral foot condition.  He argues that his foot problems 
began immediately after his discharge from service and that 
there is an association between his current foot problems and 
his exposure to Agent Orange during service.  The Board notes 
that the veteran's service records confirm that he served in 
the Republic of Vietnam from August 1965 to August 1966.  
Pursuant to 38 U.S.C.A. § 1116(f), a claimant, who, during 
active service, served in the Republic of Vietnam during the 
Vietnam era, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
any such agent during that service.  In this case, there is 
no affirmative evidence establishing that the veteran was not 
exposed to any such agent during service; therefore exposure 
to Agent Orange is presumed. 

In his August and September 2007 statements, the veteran has 
stated that he has received additional treatment for his 
bilateral foot condition at the Detroit VAMC.  The Board 
notes that the procurement of records such as outstanding VA 
treatment records is required.  Where VA has constructive and 
actual knowledge of the availability of pertinent reports in 
the possession of VA, an attempt to obtain those reports must 
be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(holding that documents which were not actually before the 
adjudicators but had been generated by VA employees or 
submitted to VA by claimant were, "in contemplation of law, 
before the Secretary and the Board and should be included in 
the record").  As records are potentially probative and as 
records in the possession of VA are deemed to be 
constructively of record, they must be obtained.  See also 
Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007) (holding 
that the relevance of documents cannot be known with 
certainty before they are obtained).

Furthermore, the Board finds that a VA examination and 
medical opinion is necessary prior to further appellate 
consideration.  38 C.F.R. § 3.159(c)(4).  In this case, a VA 
medical opinion has not been obtained in connection with the 
veteran's claim for service connection for his bilateral foot 
condition.  Although the veteran's service treatment records 
do not contain any complaints, diagnosis or treatment of a 
bilateral foot condition, the veteran has consistently stated 
that he received treatment for this condition immediately 
after his separation from service.  

Applicable law requires VA to deem an examination necessary 
to adjudicate a claim for service connection when there is 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of disability; the 
information or evidence indicates that the disability or 
symptoms may be associated with the claimant's active 
service; but, the file does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. § 
5103A(d)(2) (West 2002); McClendon v. Nicholson, 20 Vet. App. 
79 (2006).  In McClendon, the Court of Appeals for Veterans 
Claims reviewed the criteria for determining when an 
examination is required by applicable regulation and how the 
Board applies 38 C.F.R. § 3.159(c).  The three salient 
benchmarks are: competent evidence of a current disability or 
recurrent symptoms; establishment of an in-service event, 
injury, or disease; and, indication that the current 
disability may be associated with service or with another 
service-connected disability.  McClendon at 81.  The RO, or 
the Board, tests for those criteria and then decides if there 
is sufficient competent credible medical evidence of record 
to decide the claim. 38 C.F.R. § 3.159(c).  The Court 
cautioned in McClendon that an "absence of actual evidence 
is not substantive 'negative evidence.'"  It further noted 
that an indication that a current disability "may" be 
associated with service is a low threshold.

In the present case, the postserivce medical records reflect 
treatment for a foot condition.  The veteran's has reported 
that this present condition has persisted since 1967, shortly 
following his discharge from active duty.  Because the 
evidence of record does not include a medical opinion based 
on a complete review of the veteran's claims file that 
discusses the likelihood that the veteran's bilateral foot 
condition was incurred in or aggravated by his active 
service, to include as due to Agent Orange exposure, the 
Board concludes that a VA medical examination and opinion is 
needed in order to render a decision in this case.

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should obtain a copy 
of all pertinent VA outpatient records 
from the Detroit VAMC from March 2007 to 
the present.  If the veteran identifies 
any other pertinent evidence, the RO or 
the AMC should undertake appropriate 
development to obtain a copy of that 
evidence.  If the RO or the AMC is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and request them to provide 
the outstanding evidence.

2.  Thereafter, the veteran should be 
afforded a VA examination for the purpose 
of obtaining an opinion as to whether his 
bilateral foot condition, claimed as 
blistering of the foot, to include as due 
to Agent Orange exposure, is etiologically 
related to his active service.  Any and 
all studies, tests and evaluations deemed 
necessary by the examiner should be 
performed.  After examining the veteran 
and the claims folder, the examiner should 
be asked to provide an opinion as to 
whether it is at least as likely as not 
that the veteran's bilateral foot 
condition is etiologically related to his 
active service, to include whether such 
condition manifested as a result of 
herbicide exposure in the Republic of 
Vietnam

In providing the requested opinion, the 
examiner should be advised that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  After conducting any additional 
development deemed necessary, the RO 
should readjudicate the claim.  If any 
benefit sought remains denied, the veteran 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




